DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/17/22.
	Applicant’s amendment to claim 1 is acknowledged.
	Applicant’s addition of new claims 22 is acknowledged.
	Claims 1-22 are pending and claims 5-7 and 16-20 are withdrawn.
Claims 1-4, 8-15 and 21 -22 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., Japanese Publication No. 2015/128027 A (see attached English machine translation).

Ito anticipates:
1. A display device comprising (see fig. 4, also see figs. 1-3, 5-9, 11B, 12, 14, 15, 17 & 19-23): 
	a light emitting element layer (10) comprising a plurality of light emitting elements (10; also see plurality in fig. 2) configured to output a first color light (e.g. blue; See page 7:  “The light emitting layer 37 of the present embodiment has a single layer structure that emits blue to blue-green light.”),  and an encapsulation layer (5) sealing the plurality of light emitting elements (10);
	a color conversion layer (15) on the light emitting element layer to receive the first color  light (e.g. blue), the color conversion layer being configured to convert the first color light to output at least two lights having colors different from each other (e.g. red corresponding to 15R, blue corresponding to 15G); and 
	a light collection layer (7 is a “light collecting member” and “condensing member”, page 14) between the light emitting element layer (10) and the color conversion layer (15) to collect the first color light (e.g. blue) and to provide the collected first color light to the color conversion layer, 
	wherein the light collection layer (7) is directly disposed on the encapsulation layer (5).  See Ito at English machine translation pages 1-54, figs. 1-23.

8. The display device of claim 1, wherein the light emitting element layer (10) comprises first to third pixel areas (e.g. pixels S(R), S(G), S(B)), and each of the plurality of light emitting elements (10) is on a corresponding pixel area of the first to third pixel areas pixels S(R), S(G), S(B)), figs. 2 and 4.

21. The display device of claim 1, further comprising: a first base layer (1) on which the light emitting element layer (10) is disposed; and a second base layer (9) on the color conversion layer (15), fig. 4.

22. The display device of claim 1, further comprising: 
	a protection layer (4) on (e.g. on the back side of) the light collection layer (7), 
	wherein the light collection layer (7) comprises an acrylic resin (e.g. See page 47: “The condensing member 7 was formed by patterning for each sub-pixel S using an acrylic resin mixed with inorganic nanoparticles…”), and 
	the protection layer (4) comprises at least one of silicon nitride, aluminum nitride, zirconium nitride, titanium nitride, hafnium nitride, aluminum oxide, titanium oxide, tin oxide, cesium oxide, or silicon oxynitride (e.g. silicon nitride at page 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1 above, in further view of Tsukahara et al., US Publication No. 2010/0188613 A1.

Regarding claim 2:
	Ito teaches all the limitations of claim 1 above, and further teaches the light collection layer comprises a plurality of patterns (23) configured to collect the first color light, fig. 4.
	In fig. 4, Ito teaches the patterns (23) are microlens at page 14.  The microlens appear to have a dome-shape.
	Ito does not expressly teach “prism patterns”, -i.e. the patterns have a prism-shape.
	In an analogous art, Tsukahara teaches forming a lens film (25) over light emitting elements (22).  The lens (25) comprise a plurality of prism-shaped (triangular prism shaped.  The lens has a function of condensing light, similar to Ito.  See Tsukahara at para. [0058], fig. 7.

	It would have been obvious to a person of ordinary skill in the art modify the teachings of Ito with Tsukahara to form the patterns as prism-shapes, since it is within the general skill of a worker in the art to select favorite shape (e.g. dome-shape, prism-shape, etc.) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
	Because the criticality of the particular shape of the light collection pattern has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).

Regarding claim 3:
	Ito further teaches:
3. The display device of claim 2, wherein the light emitting element layer (10) comprises first to third pixel areas (e.g. see plurality of pixels S(R), S(G), S(B)), wherein the first to third pixel areas are spaced apart from each other in a first direction (e.g. x-axis) and arranged in a second direction (e.g. y-axis) crossing the first direction, figs. 2 and 4.

Regarding claim 4:
	Ito further teaches:
4. The display device of claim 3, wherein the plurality of patterns (23) extend in the second direction (e.g. y-axis) and are arranged in the first direction (e.g. x-axis), and each of the plurality of prism patterns (23) is less in width than a corresponding pixel area of the first to third pixel areas (e.g. S(R), S(G), S(B)), figs. 2 and 4.
	Ito does not expressly teach “prism patterns”, -i.e. the patterns have a prism-shape.
	Tsukahara teaches this limitation as applied to claim 2 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Tsukahara because one of ordinary skill in the art would be motivated to look for alternative shapes for patterns of the light collection layer and Tsukahara teaches a prism is a known shape suitable as a pattern in a lens layer to condense light.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1 above, in further view of Park et al., US Publication No. 2015/0102291 A1 (of record).

	Regarding claim 9:
	Ito teaches all the limitations of claims 1 and 8 above, and further teaches the first color light is a blue light (e.g. See page 7:  “The light emitting layer 37 of the present embodiment has a single layer structure that emits blue to blue-green light.”).
	Ito does not expressly teach the light emitting element layer comprises a light emitting layer that is commonly on the plurality of light emitting elements.
	In an analogous art, Park teaches (see fig. 4)  a light emitting element layer (“B”, blue) comprises a light emitting layer that is commonly on the plurality of light emitting elements (E).  See Park at para. [0066] – [0067]. 
:
	Ito further teaches:
10. The display device of claim 9, wherein the color conversion layer (15) comprises: 
	a first color conversion layer (15R)  corresponding to the first pixel area (S(R)), the first color conversion layer being configured to convert a wavelength of the first color light (e.g. blue) to output a second color light (e.g. red); and 
	a second color conversion layer (15G) corresponding to the second pixel area (S(G)), the second color conversion layer being configured to convert a wavelength of the first color (e.g. blue) light to output a third color light (e.g. green), fig. 4.

	Ito further teaches:
11. The display device of claim 10, wherein the second color light is a red light (e.g. red in fig. 4), and the third color light is a green light (e.g. green in fig. 4)

	Ito further teaches:
12. The display device of claim 11, wherein the first color conversion layer (15R) comprises a red conversion material configured to convert the first color light into the red light, and the second conversion layer (15G) comprises a green conversion material configured to convert the first color light into the green light.

	Park further teaches:
13. The display device of claim 12, wherein the red conversion material comprises a red quantum dot, and the green conversion material comprises a green quantum dot, para. [0102].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Park because (i) when the light emitting layer is formed as a common layer to the plurality of light emitting elements, the mask opening may be greater so that deposition using the mask may be conducted without problems of the related art.  “Therefore, without being restricted by the use of the metal mask, an organic electroluminescent device with a high resolution and large size can be effectively achieved.” (e.g. Park at para. [0076] – [0077], [0103]); and (ii)  phosphors or quantum dots are art recognized color conversion materials.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, as applied to claim 1 above, in further view of Chen et al., US Publication No. 2014/0192294 A1 (of record).

Regarding claim 14:
	Ito and Park teach all the limitations of claims 1 and 9-10 above, but do not expressly teach wherein the color conversion layer further comprises a third color conversion layer corresponding to the third pixel area and configured to transmit the first color light therethrough.
	In an analogous art, Chen teaches when a light source emits blue light, the red pixel unit (121) and green pixel unit (122) comprise quantum dots (1213, 1223) for color conversion.  The blue pixel unit (123) is transparent and does not comprise quantum dots.  See Chen at para. [0040] – [0051].
	Thus, Chen teaches:	wherein the color conversion layer (121/122/123) further comprises a third color conversion layer (123) corresponding to the third pixel area (e.g. blue area) and configured to transmit the first color light (e.g. blue) therethrough, para. [0040].

	Regarding claim 15:
	Chen further teaches:
15. The display device of claim 14, wherein each of the first to third color conversion layers (121/122/123) further comprises a light scattering agent (1212, 1222, 1232), para. [0040].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ito with the teachings of Chen because (i)  “…the light source emits light having the same color as that of desirable light passing through one of the pixel units, this pixel unit can be a transparent pixel unit without adding any quantum dot therein.”  (e.g. Chen at para. [0021].); and (ii) scattering particles can increase intensity of light (e.g. Chen at para. [0092])


	Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kang et al., US Publication No. 2018/0122836 A1 (e.g. See para. [0130] disclosing “The wavelength conversion layer 170 according to an embodiment may include a phosphor or a quantum dot.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
29 August 2022